Bleckley, Judge.
In this case no appeal is made to our knowledge of law, but we áre invited to exercise our skill upon a couple of facts — one, whether a house was built according to contract, and the other, whether the work was paid for. We have exerted such skill as we possess, touching the mysteries of building and paying, and the result is, that we are unable to make a better verdict for the plaintiff in error than the jury made, and so the judgment of the court below must stand affirmed.
■ Judgment affirmed.